The opinion of the court was delivered,
by Lowrie, C. J.
A married woman bought land, received the deed, and gave bonds and mortgage for a balance of the purchase-money, all in her own name alone. This balance was to be paid at the death of two women, annuitants, and during their life the interest was to be annually paid to them, and the bond says that, on default for six months in paying the interest, the principal “may be collected as if fully due,” and the mortgage recites this fully, and of course the defeasance is that the mortgage estate shall be void on the performance of the conditions, of the bond, otherwise not; and the deed is made subject to the payments required by the bond and mortgage. There was a default of more than six months in paying the interest, and immediately thereafter this suit was brought on the mortgage.
In strict law a married woman has no power to make any such contracts, except when joined with her husband, and it is only by way of equity that they are enforced, and so as to prevent great injustice. And they are enforced rather according to the necessities of'common justice, than according to the terms of the contract. If there was nothing but the contract to control the case, we might possibly relieve Mrs. Glass, on her paying up the arrears. But it would be great injustice to the other parties to-put them under the necessity of annually appealing to court for their little annuity of $28.50. Since she will not pay the annuity punctually, she ought to pay the principal, so that the annuity can be better secured elsewhere. We understand that the meaning of the parties is that, on the specified delay and. default, the whole principal might be at once collected by suit, and this suit is the only one that can be brought that is available for the purpose, and it ought to avail.
Judgment affirmed.